ALLEN, J.
This is an action for divorce. Plaintiff and defendant were married on May 8, 1910. The amended petition of plaintiff, the husband, upon which the case was tried, was filed June 3, 1912. It avers that defendant offered plaintiff such indignities as to render his condition intolerable. Among other things, it is alleged, in substance, that defendant instructed her children, by a former marriage, who had been, brought to plaintiff’s home, to purchase goods upon plaintiff’s credit; that they were extravagant in making such purchases, and that when plaintiff would remonstrate with the defendant concerning the same, defendant would become angry, “fly into a rage,” and refuse to speak to plaintiff; that at divers times defendant refused to cook plaintiff’s meals, so that he was compelled to board away from his home; that she demanded that plaintiff vacate the room which he occupied in his home; that she was accustomed to “fly into a passion . . . get down on her knees and call down curses on the head of plaintiff;” that she would refuse to speak to plaintiff, or live with him as his wife, unless and until plaintiff paid her large sums of money which she from time to time demanded; that in like manner she “abused and condemned” plaintiff because he refused to give her sister certain monies, and that in order to purchase peace he did give defendant’s sister certain money; and that finally defendant “refused to speak to, live with, or cook for or have anything whatever to do with plaintiff unless *607he would again pay her a large sum of money, which the plaintiff was unable to do,” and that plaintiff was-compelled to leave his home and board with his daughter ; and that defendant humiliated plaintiff by stating-to his children, on divers occasions, “that she did not love him, but married him for what he had;” that after plaintiff left his home, for the reasons alleged,, defendant refused him admission thereto, and that he-was compelled to take an officer of the law with him in order to gain admission to his home to look after some things which he had there.
The defendant filed an answer and cross-bill, denying the charges in plaintiff’s petition, and averring that plaintiff had offered her such indignities as to-render her condition intolerable, setting out the facts alleged to have constituted such indignities. In the state of the record before ns, however, it will be unnecessary to notice in detail the allegations of the-cross-bill.
The cause came on to be heard, and on June 13, 1912, the court found the facts alleged in plaintiff’s-petition to be true, found against defendant on her cross-bill, and entered a decree of divorce in favor of plaintiff. Though this decree was entered on June-13, 1912, the record shows that no motion for a new trial was filed until July 1, 1912. It appears that on the latter date defendant filed a motion “to set aside-the finding and judgment in the case;” which motion was overruled. Eespondent’s counsel, for reasons which it is unnecessary here to state, contends that there is no bill of exceptions here. But we need not consider this question, for the reason that the record before us conclusively shows that no motion for a new trial was filed within four days after the rendition and entry of the judgment. Such being the case, there-is nothing before us for review but the record proper.
The contention is made that the petition fails to-state a cause of action, in failing to allege facts con*608stituting indignities under the statute. But we are unable to accede to this view. "We have above set out the substance of the amended petition, and it is quite apparent that the facts therein alleged are sufficient, as indignities, to constitute a cause of action for divorce. The trial court found that the evidence sustained the allegations of the petition; and'upon the state of the record before us we are concluded by such finding.
The judgment appears to be in due form.
As we perceive no error in the record proper, the judgment should be affirmed. It is so ordered.
Reynolds, P. J., and Nortoni, J., concur.